Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. As the Examiner explains in the 101 rejection below, the newly amended claim language does not amount to significantly more than the abstract idea, so therefore does not overcome the 101 rejections.
The Examiner has also added new 112(a) rejections

				Claim Interpretation
For clarity on the record, the Examiner will establishing claim interpretation for the Independent Claims to elaborate on why prior art was not applied to the Independent Claims as written.
The BRI of the phrase “psychological pressure” is being interpreted by the Examiner as potentially meaning stress, anxiety, depression, pain, or any similar affliction that would affect the subject’s mental health/capacity in some way. 
The “psychological pressure value change amount” will be interpreted as a difference between a reference value and “a psychological pressure value corresponding to the physiological parameter reference value,” the latter phrase being further interpreted as stated in the Applicant’s Specification (pg 12, Lines 25-27) as either “a manner in which the user answers a preset psychological pressure questionnaire or a manner in which the user scores a preset psychological pressure question.” The third manner given in that paragraph, “a manner of performing automatic analysis and recognition by using a preset event or a preset behavior,” cannot be considered due to the language being unclear and the lack of elaboration in the specification as to what that phrasing means. 
The “common psychological pressure evaluation model” will be interpreted as any possible relationship between the “change relationship between a psychological pressure value change amount and a physiological parameter value change amount,” i.e. any modeling, correlation, or algorithm creating a relationship between the two variables. 
With the aforementioned interpretations in mind, the closest prior art of record are US-20180192943 (awarded to Annoni).
Annoni teaches a pain quantification device (see Fig. 4b) that compares a common psychological press evaluation model (psychometric curve generator 467) and a physiological reference value (reference pain curve generator 466). Annoni does not teach wherein the common psychological pressure evaluation model is a relationship between a psychological pressure value change and a physiological parameter value 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed towards an abstract idea without significantly more. 

Step 1: Independent Claims 15, 22, and 29 recite a method, a non-transitory computer storage media and processor, and computer executable instructions stored on a non-transitory computer storage media. Thus, they are directed to statutory categories of invention. 

Step 2A, prong 1: Independent Claims 15, 22, and 29 recite the following claim limitations:
establishing a psychological pressure evaluation model of a user, wherein the psychological pressure model comprises a psychological pressure self-evaluation value and one or more measured parameters determining a psychological pressure evaluation result of the user based on the physiological parameter measurement value of the user and a psychological pressure evaluation model of the user, 
wherein the psychological pressure evaluation model of the user is based on a physiological parameter reference value of the user and a common psychological pressure evaluation model; 
wherein the common psychological pressure evaluation model reflects a change relationship between a psychological pressure value change amount and a physiological parameter value change amount,
wherein the physiological parameter value change amount is a difference between a physiological parameter measurement value and a physiological parameter reference value, 	
wherein the psychological pressure value change amount is a difference between a psychological pressure value corresponding to the physiological parameter measurement value and a psychological pressure value corresponding to the physiological parameter reference value; 
and outputting the physiological pressure evaluation result of the user
	
	These limitations, under their broadest reasonable interpretation, cover concepts performed in the human mind, i.e. using pen and paper. With a plurality of physiological measurements paired with the self-reported psychological pressure measurements, the human mind is capable of correlating and comparing the difference in the values compared to the correlation as stated in the aforementioned method to come to the final psychological pressure value. Furthermore, storing the result relates to merely remembering the result, which can clearly be done in mentally. Thus, the claims recite limitations that fall within the ‘mental processes’ and ‘mathematical calculations’ grouping of abstract ideas.

Step 2A, prong 2: 
Claims 15, 22, and 29 recite the following addition elements:
wherein the psychological pressure model comprises a psychological pressure self-evaluation value and one or more measured parameters from an electrocardiograph, electromyograph, pulse wave analysis, or an electroencephalograph

Claims 22 and 29 further recite the following additional elements:
an electronic device, comprising: a non-transitory memory comprising instructions; and a processor coupled to the non-transitory memory, wherein the instructions, when executed by the processor, cause the electronic device to execute the aforementioned steps (Claim 22). 
a computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable medium that, when executed by a processor, cause an apparatus to perform the aforementioned method (Claim 29).

	Regarding the shared limitation from Claims 15, 22, and 29, the limitations further define the type of data collected, and are merely limiting the physiological variables to particular fields of use, and therefore do not overcome the abstract idea.
	The electronic device and computer program above, and their component parts of computer-readable medium and non-transitory memory, are merely recited at a high level of generality, and only instruct the devices to carry out the steps of the method and store the results. In other words, the computer components are being used as a tool to carry out the method (See MPEP 2106.05(f)).

Dependent Claims: 
Claims 16, 18-21, 23, 25-28, and 30, 32-34 recite further limitations as to how the data is correlated and compared, which are indicative of concepts practically performable in the human mind or mathematical concepts. The further limitations recited in the dependent claims fail to add significantly more to the abstract idea. 
Claim 17 recites the further limitation of “wherein outputting the psychological pressure evaluation result of the user further comprises displaying a psychological pressure evaluation result”. This method of displaying a result is merely insignificant post-solution activity that is also determined to be well-understood, routine, and convention (See MPEP 2106.05(d)). Even when viewed as a whole in combination with the Independent Claim 15, the BRI of Claim 17 fails to add significantly more to the abstract idea. 

Claim 24 recites the further limitation of additional communication circuitry. The communication circuitry is cited at a high level of generality and is merely being used in their intended manner to communicate between devices, and fails to add significantly more to the abstract idea. 

Claim 31 recites the further limitation of defining the apparatus as a wearable electronic device. The electronic device is cited at a high level of generality, and is merely being used as a means of 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. One of ordinary skill in the art would not be apprised, based on the Claims and the Specification, as to how the detected/calculated parameters would be used to make the correlations required of the Independent Claims, as the language in the Claims is much broader than the specific relationship provided (see MPEP 2161.01 and 2163). The broad mathematical relationships (i.e. the genus) provided in the Claims do not have written description when the disclosure only provides a specific, narrower relationships. Therefore, Claims 15-34 are rejected for failing to comply with the written description requirement.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Prior Art Rejections
	As currently written and elaborated upon under the “Claim Interpretation” header, the Examiner will not be applying any prior art at this time. However, as the Examiner has rejected the Claims under 35 U.S.C. 101 and 112(a)/(b), prior art could still be applied after any amendments are made if the amendments change the scope of the invention.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792